DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered. 

Response to Amendment
This office action is responsive to the amendment filed on 5/10/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-2, 4-6, 8-9, 16 has/have been amended;
Claim(s) 7, 17 is/are cancelled;
Claim(s) 1-6, 8-16, 18-20 is/are presently pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9 are persuasive. However, Applicant argues on p. 14 bottom that analogous elements to claim 1 are recited in independent claim 16. This is not persuasive because the arguments for claim 1 are not commensurate in scope with the recitations of claim 16, namely claim 16 does not require the proximity sensor comprising first and second sets of capacitive lines as recited in claim 1 and argued in Applicant remarks. See below for claim rejection/rationale of claim 16.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynna (US 20170252921 A1; 9/7/2017; WIPO version cited in IDS; cited in previous office action) in view of Applicant Admitted Prior Art.
Regarding claim 16, Hynna teaches a method for touch-free control of a surgical robot component based on proximity sensing, the method comprising: 
determining a distance between a user and a surgical robot component using a proximity sensor coupled to the surgical robot component (Fig. 8; [0068]; [0073]); 
comparing the determined distance of the user to a predetermined target distance, the predetermined target distance being a desired distance to be maintained between the user and the surgical robot component (Fig. 8; [0068]; [0073]); and 
automatically causing the surgical robot component to move linearly or angularly based on the comparing so that the determined distance is equal to the predetermined target distance prior to the user contacting the surgical robot component (Fig. 8; [0068]; [0071]; [0073]; [0083]; the reference teaches the use of a threshold distance to follow the target object and so inherently performs the recited elements; sensing the motion of the hand inherently involves sensing linear and angular movement).
Hynna does not explicitly teach the surgical robot component to move linearly in a direction parallel to an x-axis, a z-axis, or a y-axis or angularly in a rotational movement about the x-axis, the z-axis or the y-axis. However, as explained above, Hynna does inherently teach linear and angular movement in motion tracking. Hynna also teaches the use of a coordinate system ([0046]) and determining relative position to target (Fig. 8). Official Notice was taken in previous office action (now Applicant Admitted Prior Art) that it would have been obvious to use a Cartesian coordinate system with x, y, and z axes because this is a standard coordinate system used in determining spatial positions. In other words, it would be arbitrary and obvious for a person of ordinary skill in the art to define directions of the robot in Cartesian x, y, z, planes. 
Regarding claim 19, Hynna teaches wherein the surgical robot component is a robotic arm (Fig. 7-8) and the robotic arm is caused to move according to a number of degrees of freedom so that the determined distance is equal to the predetermined target distance (Fig. 8; [0059]; [0068]).
Regarding claim 20, Hynna teaches wherein the surgical robot component is caused to move in a same direction as the user so that the determined distance is equal to the predetermined target distance (Fig. 8; [0008]; [0068] “follow the surgeon’s hand”).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynna as applied to claim(s) 16 above, in view of Novak (A Capacitance-Based Proximity Sensor for Whole Arm Obstacle Avoidance; 4/6/1992; cited in IDS; cited in previous office action).
Regarding claim 18, Hynna does not teach wherein the proximity sensor comprises a plurality of capacitive pads, and the linear movement and the angular movement are detected based on a change in capacitance at one or more of the plurality of capacitive pads. However, Novak teaches in the same field of endeavor (Fig. 5-6) the proximity sensor comprises a plurality of capacitive pads (Fig. 1; Fig. 5; Abstract; p. 2 paragraph 2; p. 6 paragraph 1). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Hynna to include these features as taught by Novak because this enables the robot to sense the proximity of its surrounding objects for movement with capacitive sensors which have advantages over other sensing modalities (Abstract; p. 1 last paragraph; p. 2 paragraph 2).
The combination of Hynna and Novak teaches the linear movement and the angular movement are detected based on a change in capacitance at one or more of the plurality of capacitive pads (Hynna [0068] [0073]; Novak Fig. 1; Fig. 6; the detection of motion inherently includes angular movement since the reference(s) teaches that the position is sensed and the device is moved to follow which would include linear and angular movement).

Allowable Subject Matter
Claims 1-6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the proximity sensor comprises a first set of capacitive lines and a second set of capacitive lines arranged on a support member such that they are operable to detect the linear movement along an x-axis and a y-axis and the angular movement, and wherein the angular movement comprises a rotational movements about a z-axis, an x-axis, and a y-axis.
 The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 9 when taken as a whole, comprising, in addition to the other recited claim elements, a proximity sensor printed on a cosmetic panel of at least one robotic arm link, the proximity sensor comprising a first sensing pad, a second sensing pad and a third sensing pad each having a triangular shape and arranged in a circular shape such that they are operable to detect a linear movement and an angular movement of a nearby controlling object prior to contact with the table or the at least one robotic arm link of the surgical robotic arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/           Primary Examiner, Art Unit 3792